Citation Nr: 1343225	
Decision Date: 12/30/13    Archive Date: 01/07/14

DOCKET NO.  12-17 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following: posttraumatic stress disorder (PTSD), rated as 50 percent disabling; residuals of left clavicle fracture, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; bilateral hearing loss, rated as 10 percent disabling; and malaria, rated as noncompensable.  His combined disability rating is 70 percent, which meets the combined rating percentage standards for a TDIU under 38 C.F.R. § 4.16(a).

2.  A VA examiner found that the Veteran's service-connected PTSD disability rendered him unable to perform sedentary work.    


CONCLUSION OF LAW

The criteria for a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2013).


ORDER

A TDIU is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


